Citation Nr: 1633561	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-33 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for left foot drop.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for right knee instability.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.

10.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease.

11.  Entitlement to a disability rating in excess of 10 percent for bilateral foot surgery scars.

12.  Whether a rating reduction from 10 percent to 0 percent for left knee instability was proper.

13.  Entitlement to special monthly compensation based on loss of use of the left foot.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to December 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2009 rating decision, the RO found that new and material evidence sufficient to reopen a previously denied claim for service connection for a back disability had been submitted.  Having reopened the claim, the RO denied service connection for a back disability.  That rating decision also denied service connection for hypertension and a bilateral knee disability.  That rating decision also continued the currently assigned ratings for service-connected bilateral bunionectomies.  In August 2009, the Veteran submitted a notice of disagreement concerning all issues decided in the July 2009 rating decision.  Subsequently, in a December 2012 Decision Review Officer (DRO) decision, an increased rating for bunionectomy residuals was granted pursuant to the rating criteria for bilateral pes planus.  Service connection was also granted for degenerative joint disease of the right knee, degenerative joint disease of the left knee, and left knee instability.  A statement of the case concerning the issues of entitlement to service connection for a back disability, service connection for hypertension, and an increased rating for residuals of bilateral bunionectomies was issued in December 2012.  Later in December 2012, the Veteran submitted a substantive appeal limiting his appeal to entitlement to service connection for a back disability and entitlement to service connection for hypertension.

A December 2013 rating decision granted service connection for residual scars of bilateral foot surgery, and assigned a 0 percent rating.  That decision also denied service connection for right ankle, left ankle, right hip, and left hip disabilities.  A January 2014 decision continued the currently assigned ratings for degenerative joint disease of the right knee, degenerative joint disease of the left knee, and left knee instability.  The rating decision also proposed that the currently assigned 10 percent rating for left knee instability be reduced to 0 percent.  In February 2014, the Veteran submitted a notice of disagreement concerning the 0 percent disability rating assigned for the scars on the feet and the assigned disability ratings for the knees.  He also disagreed with the denial of service connection for the claimed bilateral ankle disabilities.  No notice of disagreement was filed concerning the issues of entitlement to service connection for bilateral hip disabilities.  In September 2014, the RO informed the Veteran that they were effectuating the proposed rating reduction for left knee instability, effective December 1, 2014.  In December 2014, the Veteran submitted a notice of disagreement regarding the rating reduction.  A June 2015 decision granted an increased 10 percent rating for the service-connected scars from bilateral foot surgery, effective from the date of service connection.  However, as that increased rating for the foot scars did not represent a full grant of the benefits sought, that claim for increase remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In June 2015, an statement of the case was issued regarding the issues of entitlement to increased ratings for right and left knee degenerative joint disease, increased rating for scars from bilateral foot surgery, whether the rating reduction for left knee instability was proper, and service connection for right and left ankle disabilities.   Later in June 2015, the Veteran perfected an appeal of those issues by submitting a timely substantive appeal.

A May 2015 rating decision denied service connection for bilateral hearing loss disability, tinnitus, and left foot drop.  Entitlement to special monthly compensation based on loss of use of the left foot was denied, and entitlement to a total disability rating based on individual unemployability was also denied.  In June 2015, the Veteran filed a notice of disagreement regarding the issues of service connection for a bilateral hearing loss disability and tinnitus.  A statement of the case concerning the issues of service connection for bilateral hearing loss and tinnitus was issued later in June 2015.  Later in June 2015, the Veteran filed a substantive appeal for the issues of entitlement to service connection for hearing loss and tinnitus.  In July 2015, a statement of the case was issued concerning the issues of service connection for left foot drop, entitlement to special monthly compensation based on loss of use of the left foot, and entitlement to a TDIU.  The Veteran perfected an appeal regarding those issues by submitting a substantive appeal in August 2015.

In February 2016, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge.  The Board notes that although the Veteran is represented by a private attorney, his attorney was unable to attend the hearing.  A transcript of that hearing is of record.

The issue of entitlement to a temporary total disability rating based on convalescence following back surgery has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and right knee instability; increased ratings for degenerative joint disease of the right and left knees, bilateral foot surgery scars; special monthly compensation for loss of use of the left foot; and TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a November 2001 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the November 2001 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a back disability that is directly related to active service.

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has left foot drop that is related to a service-connected back disability.

5.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a bilateral ankle disability.

6.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability as defined by VA regulations.

7.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed tinnitus was incurred during active duty.

8.  A September 2014 rating decision reduced the rating for service-connected left knee instability from 10 percent to 0 percent effective December 1, 2014.

9.  At the time of the reduction in the assigned rating from 10 percent to 0 percent on December 1, 2014, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected left knee instability had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  The RO also did not review the entire medical history of the left knee instability.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for left foot drop have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

5.  A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  A bilateral hearing loss disability was not incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The reduction in the rating for left knee instability, from 10 percent to 0 percent effective December 1, 2014, was not warranted and the 10 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.73, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2008, January 2009, October 2013, and August 2014 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with  VA examinations in August 2013 and May 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the August 2013 and May 2015 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a back disability was denied in a November 2001 rating decision.  The RO noted that no chronic disability subject to service connection was shown in the service medical records.  It was also noted that the only low back disability present at that time was a mild sway-back deformity, which was considered a congenital or developmental defect not subject to service connection.

The Veteran did not perfect an appeal of the November 2002 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the November 2001 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, at the February 2016 Board hearing, the Veteran gave additional details concerning his duties as a paratrooper while he was on active duty.  He provided details regarding injuries to his body as a result of jumping out of airplanes.  

The Veteran's February 2016 Board hearing testimony has a tendency to support his claims, as it provides evidence of an in-service incurrence of a back disability.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a back disability is reopened. 

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Low Back

The Veteran's service personnel records show that his military occupational specialty was 55B, ammunition specialist.  He also received the parachutist badge.

The Veteran's September 1999 service retirement physical shows that his spine was found to be normal.  The Veteran indicated on a September 1999 Report of Medical History that he experienced recurrent back pain.

On VA joints examination in July 2001, the Veteran complained of an occasional ache in the low back area.  He noted a gradual onset of low back pain since 1981.  The examiner found no localized tenderness or muscle spasm of the lumbosacral spine.  The examiner found that the Veteran had a mild sway back deformity of no clinical significance.  An X-ray of the lumbosacral spine was essentially normal.  

In July 2008, the Veteran sought treatment for a backache from a private treatment provider.  The Veteran reported a history of chronic low back pain.  An X-ray taken in August 2008 found mild disc narrowing at L4-L5 consistent with some degenerative disc disease.  Minor spurring was present at multiple levels, and there was a transitional vertebrae at the lumbosacral juncture with partial sacralization of L5.

On VA examination in July 2009, the Veteran reported no specific history of trauma, but he recounted his experiences jumping out of airplanes while on active duty.  He also stated that he often carried heavy equipment while on active duty.  After examining the Veteran, the examiner gave a diagnosis of lumbar spondylosis, felt to be an age-related progression rather than service related.  The examiner noted the Veteran's complaints of back pain at the time he separated from service, but also remarked that the Veteran was presently 49 years old.  The examiner noted that the Veteran had moderate disc space narrowing at L5-S1 and mild disc space narrowing at L4-L5 that was more likely to be an age-related progression rather than from service.

An MRI taken in February 2012 found a left foraminal broad-based protrusion with annular fissure at the L3-L4 level, and a small central broad-based protrusion at L1-L2.

In March 2012, the Veteran underwent a lumbar decompression and diskectomy with interbody fusion.

On VA examination in August 2012, the Veteran stated that he had back pain for over 30 years.  The examiner indicated that arthritis had been confirmed by X-ray.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by active service.  The examiner noted that on VA examination in 2001, the Veteran was noted to have a congenital condition with no chronic disability.  The examiner further noted that the 2009 VA examiner opined that the Veteran's back disorder was an age-related progression rather than service related.  The examiner stated that the preponderance of the evidence did not support the Veteran's contention that his current back condition was incurred in or aggravated by service.

In January 2013, the Veteran's private doctor, G.E.P., M.D., submitted a letter.  That doctor  reviewed the Veteran's prior history of back pain and surgery.  The doctor also noted the Veteran's history of being a paratrooper in the 1970s, 1980s, and 1990s.  The doctor recounted the Veteran's complaints of back problems while on active duty.  It was further noted that the Veteran had not done any strenuous work since leaving service.  The Veteran had worked after service as an educator.  Dr. P. opined that the Veteran's experiences in service contributed to his back pain, chronic back problems, and ultimate need for surgery.

At the February2016 Board hearing, the Veteran described his in-service parachute jumps.  He said that he had to wear equipment during his jumps that weighed an extra 200 pounds.  He described the equipment that he wore during his jumps.  He also discussed his extensive experiencing running while wearing a ruck sack.

A February 2016 letter from the Veteran's mother indicates that the Veteran had to constantly see doctors about his back since retiring from service.  She stated that the Veteran was the only one of her children who had back issues.  A letter from J.P., a fellow serviceman, states that the Veteran continually took Motrin for back pain while he was on active duty.  J.P. stated that the Veteran used a back brace while on active duty.  Another letter from D.E.E., a fellow serviceman, stated that many in-service jumps were made wearing equipment that weighed over 60 pounds.  D.E.E. stated that most of their landings were hard landings.

While the July 2009 and August 2012 VA examiners' opinions constitute evidence that weighs against the claim, the Board has assigned those opinions less probative value.  Notably, the examiners did not compare and contrast the Veteran's in-service duties as a paratrooper with his post-service duties as an educator.  It does not appear that the examiners considered the observations of the Veteran's fellow servicemen.  For those reasons, the Board finds the VA examiner's opinions to be of less probative value.   

The January 2013 letter from the Veteran's private doctor linked the Veteran's current low back disability directly to honorable service.  The examiner reviewed and commented on the service history as a paratrooper and the Veteran's post-service treatment.  Significantly, the examiner supported the positive opinion with numerous examples from the record and medical experience.  Therefore, the Board has assigned the January 2013 opinion from the Veteran's doctor significant probative value and finds it to be the most persuasive evidence.

The Veteran experienced low back trauma during honorable service as a paratrooper and is currently diagnosed with degenerative disc disease and arthritis of the low back.  The most persuasive evidence of record shows a relationship between the current low back disability and the injury in service.  Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a low back disability.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot Drop

On VA examination in May 2015, the Veteran reported experiencing extreme pain.  The examiner noted that the Veteran had a diagnosis of left drop foot.  The examiner opined that based on medical literature review, medical records review, and that examiner's clinical experience, the Veteran's left foot drop was due to a nonservice-connected low back disability.

The Board recognizes that at the time the May 2015 VA examiner offered the etiology opinion regarding the Veteran's left foot drop, service connection had not been established for any low back disability.  However, the Board is granting service connection for the low back disability.  Notably, no other medical provider of record has provided an alternate etiology opinion concerning the Veteran's left foot drop.

As the medical evidence of record shows that the Veteran's left foot drop is due to a now service-connected low back disability, service connection for left foot drop is granted as secondary to the service-connected low back disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Ankle Disabilities

The Veteran's September 1999 service retirement physical shows that his lower extremities were found to be normal.  The Veteran indicated on a September 1999 Report of Medical History that he experienced arthritis and foot trouble.

On VA ankle examination in August 2013, the Veteran reported experiencing pains that shot up and down his legs since the 1980s.  He said that he injured both of his ankles in service while doing routine duties and physical training.  It was noted that the Veteran occasionally used ankle braces.  The examiner remarked that the Veteran's bilateral clinical ankle joint examination was normal.  Therefore, no opinion was necessary.

At the February2016 Board hearing, the Veteran described his in-service parachute jumps.  He stated that he had to wear equipment during his jumps that weighed an extra 200 pounds.  He described the equipment that he wore during his jumps.  He also discussed his extensive experiencing running while wearing a ruck sack.  He related his ankle problems to parachute jumps.

The Board finds that service connection for a bilateral ankle disability is not warranted.  No chronic disability of either ankle has been identified at any point during the period on appeal.  

The Veteran clearly experiences pain in his ankles.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although the Veteran has claims to have a bilateral ankle disability, the Board finds that his contentions are outweighed by the medical evidence of record.  Specifically, the August 2013 VA examiner reviewed the Veteran's medical records, performed an examination, and concluded that the Veteran did not have a bilateral ankle disability.  No other competent evidence of record demonstrates that there is any current disability of either ankle.  As such, the requirement that there be current disability has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that service connection is not available for a bilateral ankle disability, as there is no current diagnosis of a bilateral ankle disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service personnel records show that his military occupational specialty was 55B, ammunition specialist.  He completed the joint firepower course, generator operator course, and cannon fire support specialist course.

A service audiogram from May 1983 shows pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
10
5
5
0
5

A service audiogram from October 1990 shows pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
0

The Veteran's September 1999 service retirement examination report shows pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
0
5
0
0

The Veteran indicated on a September 1999 Report of Medical History that he did not know if he experienced hearing loss.

In August 2004, the Veteran complained to a private treatment provider of a persistent ringing in both of his ears.

A VA examination in May 2015, shows pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
10
10
15
20
20

Speech discrimination scores were 98 percent for the right ear and 96 percent for the left ear.  The examiner indicated that the Veteran may have had a significant change in hearing threshold in service, but it did not meet the criteria to be considered a disability for VA purposes.  Further, the Veteran may currently experience hearing loss, but it was at a level that is not considered to be a disability for VA purposes.  The examiner further indicated that the Veteran had a current diagnosis of tinnitus, but the tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the service treatment records were silent for complaints of tinnitus, and there was no significant in-service threshold shift present.  The examiner remarked that in most cases, tinnitus is accompanied by measurable hearing loss, and there was no hearing loss at the Veteran's separation from service.

At the February2016 Board hearing, the Veteran described his experience working around field artillery.  He also described his exposure to jet engines and helicopter engines during parachute jumps.  

As an initial matter, concerning the Veteran's claimed hearing loss, the Board notes that none of the pure tone thresholds as recorded by any audiologist of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2015).  Therefore, the Veteran does not have a bilateral hearing loss disability for VA benefits purposes.  Without a diagnosis of a current hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


The Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a bilateral hearing loss disability for VA purposes.  

The Veteran has a current diagnosis of tinnitus.  With respect to whether there is a nexus or relationship between the Veteran's current tinnitus and service, the Board acknowledges that the May 2015 VA examiner found that the Veteran's tinnitus was less likely than not related to service.  However, the opinion does not appear to account for the Veteran's military occupational specialty, and it did not discuss the Veteran's continuity of tinnitus symptoms dating from his time on active duty, or the finding of ringing in the ears in an August 2004 private treatment record.

The Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report ringing in his ears as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence- does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran is competent to describe his in-service noise exposure and current ringing in his ears, and the Board finds that his assertions are credible.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Furthermore, the claim of ringing in the ears in 2004, while not within one year following separation from service, nonetheless supports a finding of continuity of symptomatology.  Thus, the Board finds that the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Rating Reduction for Left Knee Instability

Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Those provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence indicates an actual change in the disability and whether the examination reports showing that change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually indicates an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).

Where reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The RO must advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  If additional evidence is not received within the 60 day period, the RO is to take final action and the award is to be reduced or discontinued effective the last day of the month in a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015).  

With respect to whether the evidentiary requirements for reducing the rating have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application because the Veteran's rating had not been in effect for a period of five years or more.  The 10 percent disability rating for the left knee instability was effective August 9, 2012, until the reduction effective December 1, 2014.  38 C.F.R. § 3.344(c) (2015); Brown v. Brown, 5 Vet. App. 413 (1993).  

A January 2014 rating decision proposed to reduce the rating for left knee instability from 10 percent to 0 percent.  A September 2014 rating decision, reducing the rating for left knee instability from 10 percent to 0 percent, effective December 1, 2014.  Therefore, the record shows that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

In the September 2014 rating decision promulgating the rating reduction, the RO stated that a 0 percent rating is assigned unless there is recurrent subluxation or lateral instability of the knee which is slight.  In the Evidence section of the decision, the RO noted that the Veteran had undergone a VA examination in November 2013 with a December 2013 addendum.  Notably, that VA examination was not discussed in the decision.  Significantly, no other medical reports or history were cited in the specific decision promulgating the reduction.  

In reviewing both the proposal to reduce, and the decision promulgating the reduction, the RO clearly did not make a specific determination that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).  Moreover, the RO did not apply 38 C.F.R. §§ 4.1 and 4.2, as the RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that the evidence indicated an actual change in the disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board emphasizes that whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a rating is reduced without observance of the law, that action is without authority and the reduction is void ab initio.  Therefore, resolving reasonable doubt in favor of the Veteran, the evidence does not show that improvement was found under ordinary conditions.  Therefore, the appeal must be granted, and the 10 percent rating for left knee instability restored, effective December 1, 2014.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a back disability is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for left foot drop is granted.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

The rating reduction from 10 percent to 0 percent, effective December 1, 2014, for left knee instability, was improper and a 10 percent rating for left knee instability is restored effective December 1, 2014.


REMAND

The Veteran seeks service connection for hypertension.  Service treatment records show that In March 1990, a blood pressure reading of 130/76 was recorded.  In July 1992, a blood pressure reading of 147/83 was recorded.  An emergency room treatment record form October 1994 contains a blood pressure reading of 148/98.  A dental treatment record from March 1997 contains a blood pressure reading of 152/78.

The Veteran's September 1999 service retirement physical shows that his  blood pressure was 130/88.  The Veteran indicated on a September 1999 Report of Medical History that he did not experience high or low blood pressure.

In July 2008, a private treatment provider recommended that the Veteran check and record his blood pressure three times a week.  At that time, his blood pressure was 130/95.  An August 2008 treatment note contains a diagnosis of essential hypertension.

In a December 2008 statement, the Veteran remarked that he was first advised regarding hypertension by medical personnel in 1981.  He said he came in to medical twice a day for a week for blood pressure checks, and he saw a dietician to change his eating habits.

At the February2016 Board hearing, the Veteran said that he had always had high blood pressure.  He said that he had been taking high blood pressure medication since about 2002.  

The Veteran is diagnosed with hypertension.  The record also shows that the Veteran had elevated blood pressure readings while on active duty.  The Board finds that those records satisfy the low threshold requirement that the Veteran's hypertension may be related service to receive an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be scheduled for a VA examination for an etiology opinion concerning the presently diagnosed hypertension.  

The Veteran last underwent VA examination of the knees in November 2013.

At the February2016 Board hearing, the Veteran stated that he wore a brace on his knees all of the time.  He wore special shoes.  He had railings put up in his shower because he fell while taking a shower.  He had been getting cortisone shots for the prior eight years.  This evidence suggests a worsening of the Veteran's bilateral knee symptoms since the prior VA examination.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the increased symptomatology reported at the Board hearing, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and afford the Veteran an updated VA examination that indicates the current symptomatology of the knee disabilities.

The Veteran underwent VA examination in May 2015 of bilateral foot surgery scars.  The examiner noted that the Veteran had "scars" related to his prior bilateral foot surgery.  The examiner indicated that the location and measurements were "Length cm X width cm." 

The May 2015 VA examination report does not contain the information necessary to appropriately rate the Veteran's bilateral foot surgery scars.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is required for a complete and adequate examination regarding the service-connected bilateral foot surgery scars.

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63 (2015).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  38 C.F.R. § 4.63 (2015).

The relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance,  The Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  38 C.F.R. § 4.40 (2015); Tucker v. West, 11 Vet. App. 369 (1999).

This decision grants service connection for left foot drop.  However, the competent medical evidence of record is insufficient to make a decision on the claim regarding loss of use of the foot.  The extent of the Veteran's foot drop is unclear.  Further, the record does not indicate if the Veteran's left extremity weakness is due to paralysis of the sciatic nerve or to paralysis of the external popliteal nerve.  This distinction is important, as complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop is one of the specific examples listed under 38 C.F.R. § 3.350(a)(2) which constitutes loss of use of a foot.  The Board finds that a VA examination for clarification on that point is necessary.

The Veteran's claim for a TDIU is encompassed within and inextricably intertwined with the issues of service connection for hypertension and right knee instability; increased disability ratings for degenerative joint disease of the right and left knees, bilateral foot surgery scars.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to identify all treatment he has received for the claims on appeal, and make arrangements to obtain all records not already associated with the claims file, to include updated records of VA treatment.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed hypertension.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hypertension that was incurred or aggravated as a result of his active service, or manifested within one year following separation from service.  The examiner should consider the Veteran's statements that his blood pressure was monitored during service, and should discuss the blood pressure readings shown during service.  A complete rationale must be given for all opinions and conclusions.

3.  Schedule the Veteran for a VA joints examination to determine the current nature and severity of service-connected bilateral knee disabilities.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  Concerning each knee, the examiner should provide the following information:

(a)  The examiner should specifically state range of motion for active and passive motion and on weight bearing.

(b)  The examiner should comment on whether there is any additional loss of function due to weakened movement, excess fatigability, incoordination, pain on use, or on flare up for each knee.

(c)  The examiner should describe the severity of recurrent subluxation or lateral instability of each knee.

(d)  The examiner should indicate if replacement of either knee is medically indicated.

4.  Schedule the Veteran for a VA scars examination with an appropriate examiner to determine the location and symptomatology caused by bilateral foot surgery scars.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  Following review of the claims file, the examiner is requested to:

(a)  The examiner should indicate the location and size of any scars on the Veteran's feet as a result of surgery for service-connected bunionectomies.

(b)  The examiner should indicate whether the scars are tender or painful, or unstable.

(c)  The examiner should indicate any neurological impairment, or impairment of sensation resulting from the scars, such as numbness, chronic pain, burning, or tingling associated with the scars.

(d)  The examiner should indicate whether the scars result in any limitation of movement or function.

(e)  The examiner should provide unretouched color photographs of the scars.

5.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature of his left lower extremity weakness.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Any opinion expressed must be accompanied by a complete rationale.  The examiner is specifically requested to respond to the following questions:

(a)  Which nerve causes the Veteran's left foot drop?

(b)  Is active movement possible of the muscles below the knee?

(c)  Is flexion of the left knee affected?

(d)  Can the Veteran dorsiflex the foot?

(e)  Is dorsal flexion of the proximal phalanges of left toes lost?

(f)  Is abduction of the left foot lost?

(g)  Is adduction of the left loot weakened?

(h)  Does anesthesia cover the entire dorsum of the left foot and toes?

(i)  Does any effective function remains other than that which would be equally well served by an amputation stump at the site of election below the left knee with the use of a suitable prosthetic appliance?

(j)  Would balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for the left foot?

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


